DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-6, 10-16, and 19-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Jodie J. Spade (REG. NO. 70,079) on 07/08/2021.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1. (Currently Amended) A method, comprising: 
engaging, at an information handling device, in a conversational session with a user; 
detecting, during engagement of the conversational session, an input from a source other than the user and the source being external to the information handling device, the input comprising an interruption of the conversational session between the information handling device and the user by the source other than the user, wherein the input is directed to the user instead of the information handling device, wherein the detecting comprises detecting, using one or more sensors, another user has entered an environment including the user, wherein the detecting another user is based at least in part on detecting a device signal associated with the detecting another user other than the user; 

performing, at the information handling device, an action related to the conversational session in response to the detected input, wherein the action is dependent on the detected emotional state;
wherein the performing comprises: 
withholding output and saving a state of the conversational session responsive to detecting that the emotional state of the user is negative, wherein the saving comprises maintaining a database containing an unfinished conversational session; and 
providing the output responsive to detecting that the emotional state of the user is positive.  

2. (Original) The method of claim 1, wherein the engaging in a conversational session comprises receiving a query from the user.  

3. (Original) The method of claim 1, wherein the engaging in a conversational session comprises providing output responsive to a query received from the user.  

4. (Currently Amended) The method of claim 1, wherein the detecting an input comprises receiving an input from one or more devices selected from a group consisting of: thermopile sensor, image capture device, radio receiver, audio capture device, and operatively coupled information handling device.  



6. (Currently Amended) The method of claim 1, wherein the action comprises halting the conversational session.  

7. (Cancelled)  
8. (Cancelled)  
9. (Cancelled)  

10. (Currently Amended) The method of claim 1, wherein the action comprises adjusting an audible characteristic associated with the conversational session.  

11. (Currently Amended) An information handling device, comprising: 
a processor; 
a memory device that stores instructions executable by the processor to: 
engage, at the information handling device, in a conversational session with a user; 3Atty. Docket No. RPS920170031USNP (710.547) 
detect, during engagement of the conversational session, an input from a source other than the user and the source being external to the information handling device, the input comprising an interruption of the conversational session between the information handling device and the user by the source other than the user, wherein the input is directed to the user instead of the information handling device, wherein the detecting comprises detecting, using one or more sensors, another user has entered an environment including the user, wherein the the detecting another user other than the user; 
detecting, using at least one sensor associated with the information handling device, an emotional state of the user; and 
perform, at the information handling device, an action in related to the conversational session in response to the detected input, wherein the action is dependent on the detected emotional state; 
wherein the performing comprises: 
withholding output and saving a state of the conversational session responsive to detecting that the emotional state of the user is negative, wherein the saving comprises maintaining a database containing an unfinished conversational session; and 
providing the output responsive to detecting that the emotional state of the user is positive.
 
12. (Original) The information handling device of claim 11, wherein the instructions executable by the processor to engage in a conversational session comprise instructions executable by the processor to receive a query from the user.  

13. (Original) The information handling device of claim 11, wherein the instructions executable by the processor to engage in a conversational session comprise instructions executable by the processor to provide output responsive to a query received from the user.  

a group consisting of: thermopile sensor, image capture device, radio receiver, audio capture device, and operatively coupled information handling device.  

15. (Previously Presented) The information handling device of claim 11, wherein the instructions executable by the processor to detect an input comprises instructions executable by the processor to detect audible input unrelated to the conversational session.  

16. (Currently Amended) The information handling device of claim 11, wherein the action comprises instructions executable by the processor to halt the conversational session.  

17. (Cancelled)  

18. (Cancelled)  

19. (Previously Presented) The information handling device of claim 11, wherein the action comprises instructions executable by the processor to adjust an audible characteristic associated with the conversational session.  

20. (Currently Amended) A product, comprising: 

code that engages in a conversational session with a user in an area; 
code that receives, during engagement of the conversational session, an input from a source other than the user and the source being external to the information handling device, the input comprising an interruption of the conversational session between the information handling device and the user by the source other than the user, wherein the input is directed to the user instead of the information handling device, wherein the detecting comprises detecting, using one or more sensors, another user has entered an environment including the user, wherein the detecting another user is based at least in part on detecting a device signal associated with the detecting another user other than the user; 
code that detects an emotional state of the user; and 
code that performs an action related to the conversational session in response to the received input, wherein the action is dependent on the detected emotional state; 
wherein the performing comprises: 
withholding output and saving a state of the conversational session responsive to detecting that the emotional state of the user is negative, wherein the saving comprises maintaining a database containing an unfinished conversational session; and 
providing the output responsive to detecting that the emotional state of the user is positive.  

21. (Cancelled).  
22. (Cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, a user engages in a conversational session with an information handling device; during engagement of the conversational session, the information handling device detects an input from a source other than the user and the source is external to the information handling device; the input includes an interruption of the conversational session between the information handling device and the user by the source other than the user; the input is directed to the user instead of the information handling device; the information handling device detects another user has entered an environment including the user using one or more sensors, and the detecting another user is based at least in part on detecting a device signal associated with the detecting another user; the information handling device detects an emotional state of the user using at least one sensor associated with the information handling device; the information handling device performs an action related to the conversational session in response to the detected input, and the action is dependent on the detected emotional state; when the detected emotional state of the user is negative, withhold output and save a state of the conversational session, and maintain a database contains an unfinished conversational session; when the detected emotional state of the user is positive, provides the output, in light of other features described in independent claims 1, 11, and 20.
Fujita et al. (US 2004/0243281 A1) discloses user A calls name of a robot, the robot starts dialog with the user A; while the user A communicates with the robot, user B calls the name of the robot, and interrupt the dialog with the user A; the robot stores context of the conversation with the user A and starts dialog with the user B; the user A utters “Hallo!” to urge the robot to continue the conversation.  Fujita does not explicitly disclose the input is directed to the user instead of the information handling device; the information handling device detects another user has entered an environment including the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





Kaylee Huang
07/08/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447